       Case 3:19-cv-00537-MMD-WGC Document 73 Filed 07/14/20 Page 1 of 2



 1    ROBERTA L. STEELE, SBN 188198 (CA)                 SHANNON S. PIERCE (NV Bar No. 12471)
      MARCIA L. MITCHELL, SBN 18122 (WA)                 FENNEMORE CRAIG, P.C.
 2    DEBRA A. SMITH, SBN 147863 (CA)                    300 East Second Street - Suite 1510
      U.S. EQUAL EMPLOYMENT                              Reno, Nevada 89501
 3    OPPORTUNITY COMMISSION                             Tel (775) 788-2200; Fax (775) 786-1177
      San Francisco District Office                      Email: spierce@fclaw.com
 4    450 Golden Gate Avenue, 5th Fl. W,
      POB 36025                                          DAVID R. HOUSTON (NV Bar No. 2131)
 5    San Francisco, CA 94102                            LAW OFFICE OF DAVID R. HOUSTON
      Telephone No. (415) 522-3034                       A Professional Law Corporation
 6    Fax No. (415) 522-3425                             432 Court Street
      debra.smith@eeoc.gov                               Reno, NV 89501
 7                                                       Tel (775) 786-4188; Fax (775) 786-5573
      CARMEN FLORES, SBN 25798 (WA)
 8    AMOS B. BLACKMAN, SBN 50331 (WA)                   VICTORIA T. OLDENBURG (NV Bar No. 4770)
      U.S. EQUAL EMPLOYMENT                              OLDENBURG LAW OFFICE
 9    OPPORTUNITY COMMISSION                             5421 Kietzke Lane, Suite 202
      Seattle Field Office                               Reno, NV 89511
10    909 First Avenue, Suite 400                        Tel: (775) 971-4245; Fax (775) 295-1771
      Seattle, WA 98104
11    Telephone No. (202) 220-6930                       Attorneys for Defendant Herb Hallman
      Fax No. (202) 220-6911                             Chevrolet d/b/a Champion Chevrolet
12    amos.blackman@eeoc.gov

13    Attorneys for Plaintiff EEOC

14

15                                 UNITED STATES DISTRICT COURT
16                                         DISTRICT OF NEVADA
17

18    U.S. EQUAL EMPLOYMENT OPPORTUNITY                       Case No.: 3:19-cv-00537-MMD-WGC
      COMMISSION,
19
                     Plaintiff,                               STIPULATION OF DISMISSAL AND
20                                                            [PROPOSED] ORDER
             vs.
21
      HERB HALLMAN CHEVROLET, INC. D/B/A
22    CHAMPION CHEVROLET,

23                   Defendant.

24

25          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff U.S. Equal Employment Opportunity

26   Commission and Defendant Herb Hallman Chevrolet, Inc. d/b/a/ Champion Chevrolet stipulate to

27   the dismissal of this action. Each party will bear its own costs and attorneys’ fees.

28   ///

STIPULATION OF DISMISSAL
AND [PROPOSED] ORDER
                                                          1                                  Case No. 3:19-cv-00537
       Case 3:19-cv-00537-MMD-WGC Document 73 Filed 07/14/20 Page 2 of 2



 1   Dated: June 24, 2020
 2    BY: /s/ Roberta L. Steele                      SHARON FAST GUSTAFSON
          ROBERTA L. STEELE                          General Counsel
 3        Regional Attorney
                                                     GWENDOLYN Y. REAMS
 4        MARCIA L. MITCHELL                         Associate General Counsel
          Supervisory Trial Attorney
 5        DEBRA S. SMITH                             Office of the General Counsel
          Senior Trial Attorney                      131 “M” Street NE
 6                                                   Washington, D.C. 20507
      U.S. EQUAL EMPLOYMENT
 7    OPPORTUNITY COMMISSION
      San Francisco District Office
 8    450 Golden Gate Ave., 5th Floor West
      P.O. Box 36025
 9    San Francisco, CA 94102
10    Attorneys for Plaintiff EEOC
11

12   Dated: June 24, 2020
13    BY: /s/ Shannon S. Pierce                      FENNEMORE CRAIG, P.C.
          SHANNON S. PIERCE                          300 East Second Street - Suite 1510
14                                                   Reno, Nevada 89501
15    BY: /s/ David R. Houston                       LAW OFFICE OF DAVID R. HOUSTON
          DAVID R. HOUSTON                           A Professional Law Corporation
16                                                   432 Court Street
                                                     Reno, NV 89501
17
      BY: /s/ Victoria T. Oldenburg                  OLDENBURG LAW OFFICE
18        VICTORIA T. OLDENBURG                      5421 Kietzke Lane, Suite 202
                                                     Reno, NV 89511
19
      Attorneys for Defendant Herb Hallman
20    Chevrolet d/b/a Champion Chevrolet
21

22
                                        ORDER OF DISMISSAL
23

24   IT IS SO ORDERED dismissing the instant action, with each party to bear their own costs and fees.
25   Dated:   July 14, 2020
26

27                                              HON. MIRANDAS M. DU
                                                Chief United States District Court Judge
28

STIPULATION OF DISMISSAL
AND [PROPOSED] ORDER
                                                       2                             Case No. 3:19-cv-00537
